Citation Nr: 0509130	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total evaluation due to surgery in 
June 1998 for a service-connected left hip disability 
requiring convalescence.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to July 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran underwent a total left hip replacement in 
June 1998 at a private medical facility.

2.  At the time of the surgery, he was service-connected for 
a left hip disability.

3.  The RO initially received notice of the veteran's surgery 
at the private medical facility and of his claim of 
entitlement to temporary total convalescence benefits in 
August 2001.


CONCLUSION OF LAW

The criteria for a temporary total evaluation due to surgery 
in June 1998 for a service-connected left hip disability 
requiring convalescence have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.157, 3.159, 3.326, 3.400, 3.401, 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran maintains that the VA Medical Center 
was aware that he needed a hip replacement.  He indicated 
that he informed the Medical Center that he was going to have 
the procedure done at a private hospital.  He argues that 
because VA should have told him of his right to potential 
benefits but did not, he should be awarded convalescence 
benefits.  

Historically, the record indicates that the veteran was 
granted service-connection for traumatic arthritis of the 
left hip, following dislocation and fracture of the left 
acetabulum, by rating decision dated in July 1955.  

In August 2001, he submitted a claim for temporary total 
disability for convalescence following surgery for the 
service-connected left hip disability.  He submitted private 
medical records, which indicated that the surgery was 
accomplished in June 1998, at a private medical facility.

Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. §§ 3.401(h)(2), 4.30.  An extension 
of the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  Generally, when a veteran is treated by a 
private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(3).

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

Further, the Rodriguez court stated that when 38 C.F.R. 
§ 3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

A review of the claims file reveals that the veteran 
underwent a left total hip replacement at a private medical 
facility in Florida in June 1998.  At the time, he was 
service connected for, among other things, the residuals of a 
dislocated left hip with osteoarthritis.

In August 2001, the veteran filed a claim seeking 
convalescent pay with respect to the 1998 surgery.  In 
September 2001, he also filed a claim for a higher rating for 
his left hip disability based, in part, on the June 1998 hip 
replacement.  In response, the RO increased the rating for 
his left hip disability to 70 percent effective from the date 
of receipt of his claim in August 2001, but denied the claim 
for a total rating based upon the need for convalescence 
following the June 1998 surgery.

Pursuant to 38 C.F.R. § 3.157(b)(3) and based on the above 
evidence, August 2001 is the date determined to be the date 
of receipt of the claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30.  Assuming for the purposes of 
the discussion that a temporary total evaluation would have 
been warranted in the veteran's case, the date of the receipt 
of the private treatment records, August 2001, is well beyond 
the one-year period from the date of his June 1998 surgery, 
the date on which a factually ascertainable increase in 
disability had occurred.

At the time the RO received the application for convalescence 
benefits, the veteran was no longer convalescing from the 
surgery performed over three years earlier, and, in any case, 
an extension beyond one year from June 1998 is not permitted 
under governing laws and regulations.  The provisions of 38 
C.F.R. § 4.30 do not provide for temporary total ratings for 
convalescence beyond 12 months after the initial surgery.  
Neither do VA regulations permit a retroactive award after 
entitlement has terminated.  The Board is without authority 
to alter controlling law and regulations.  Accordingly, 
retroactive payment for convalescence following left hip 
surgery in June 1998 may not be granted under 38 C.F.R. § 
4.30.

The Board has also considered whether there is any evidence 
of an informal claim for convalescence filed prior to August 
2001.  Any communication or action indicating an intent to 
apply for a benefit may be considered an informal claim.  
38 C.F.R. § 3.155.  Further, VA or uniformed services medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157.  After a review of 
the evidence, the Board finds no evidence of an informal 
claim.

In considering whether there was an informal claim, the Board 
will review the evidence in the claims file for the period 
prior to surgery until the claim was filed in 2001.  
Specifically, in June 1995, the veteran underwent a VA hip 
examination.  By rating decision dated in September 1995, his 
left hip disability rating was increased from 10 to 20 
percent and he was given notice of the increase.  

Other correspondence reveals that the veteran sought 
reimbursement of certain pharmacy charges in mid-1995.  In 
late 1995, he sought reimbursement of private dental 
treatment due to his claim that the private treatment was 
necessary due to the emergency nature of the problem.  In 
March 1996, an SOC was issued for a claim of entitlement to 
payment or reimbursement of unauthorized private 
hospitalization beginning March 16, 1995, and the purchase of 
medications from March 16, 1995, through July 11, 1995.  It 
does not appear that the veteran perfected an appeal as to 
this issue.

The next correspondence in the claims file is a letter issued 
by the VA so that the veteran could obtain real estate tax 
exemption dated in February 2000 (well after the hip 
surgery).  There is no other correspondence in the claims 
file dated between the March 1996 SOC and the February 2000 
letter.  Subsequent to the February 2000 letter, the next 
evidence is the current claim filed in August 2001.  There is 
no other correspondence between the February 2000 letter and 
the August 2001 claim.  

As noted above, the veteran vigorously asserts that VA was, 
in essence, notified of his intent to file a claim because he 
informed personnel at the VA Medical Center that he intended 
to undergo a private surgical procedure.  However, there is 
nothing in the claims file, such as a contemporaneously 
written statement from the veteran, of an intent to file a 
claim.  Moreover, the Board is simply not aware of any 
statutory or regulatory provision that supports the 
proposition that reporting to VA Medical Center personnel 
that you are undergoing a private procedure can be considered 
a claim for potential benefits.

Even if he notified his VA physician or other health care 
providers that he did not desire to wait until VA scheduled 
his hip replacement surgery and was going to undergo surgery 
at a private hospital, this information sharing is nothing 
more than that - sharing of information between a patient and 
a health care provider.  It does not, in and of itself, raise 
a claim for subsequent VA benefits.

In addition, in an August 2001 affidavit, the veteran related 
that he called the VA administrative offices at the Medical 
Center and spoke with numerous people.  He indicated that he 
was told that since his case was not an emergency, such as a 
heart attack or cancer, he would have to be scheduled for an 
appointment, after which surgery could be scheduled in about 
one year.  However, general inquiries to the staff in the 
administrative offices of the Medical Center to discuss 
private medical care does not indicate an intent to file a 
claim for benefits. 

In the affidavit, the veteran also reported that he was in 
extreme pain at the time and nearly bedridden, he consulted 
with his orthopedist, who recommended immediate hip 
replacement, which he underwent in June 1998.  In this case, 
he very clearly elected to have left hip replacement surgery 
at a private facility.  Unlike VA medical records, VA is not 
in constructive possession of private medical records.  As 
such, the date of a claim based on private treatment is the 
date of receipt of the claim or the date entitlement arose, 
whichever was later.  

In sum, although the veteran underwent surgery in 1998, he 
did not indicate an intent to file a claim for benefits until 
2001.  Even assuming that he was entitled to convalescent 
benefits in 1998 (the Board makes no determination as to this 
issue), the date he filed his claim, as the later of the two 
dates, controls.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in December 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a statement of the 
case (SOC) was provided to the veteran in September 2003 and 
a supplemental statement of the case (SSOC) in March 2004.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The December 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
September 2003 SOC and the March 2004 SSOC.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the December 2001 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Due to the nature of the veteran's claim, no medical 
examination is needed to adjudicate the issue now on appeal.  
Thus, the available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a temporary total evaluation due 
to surgery in June 1998 for a service-connected left hip 
disability requiring convalescence is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


